Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered October 9, 2007 in a proceeding pursuant to Family Court Act article 10. The order revoked a suspended judgment and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order revoking a suspended judgment and terminating her parental rights with respect to two of her children, respondent mother contends that Family Court erred in determining that she violated the terms of the suspended judgment. We reject that contention. Indeed, petitioner established by a preponderance of the evidence that the mother violated various terms and conditions of the suspended judgment (see Matter of Aaron S., 15 AD3d 585 [2005]). Although each violation, viewed separately, may have been trivial, the violations as a whole, taken together with the mother’s history, demonstrate “a lack of commitment and inability to make any significant progress in developing a meaningful parental relationship with the child[ren]” (Matter of Christian Lee R., 38 AD3d 235, 236 [2007], lv denied 8 NY3d 813 [2007]). Present—Martoche, J.P., Centra, Peradotto, Green and Gorski, JJ.